DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 9-16 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 9 reciting “first means for transmitting and receiving signals in a millimeter wave length range; and first means for connection directly coupled to the first means for transmitting and receiving signals on a first end and directly coupled to the wiring board on a second end opposite the first end” invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim 10 reciting “second means for transmitting and receiving signals in the millimeter wave length range; and second means for connection directly coupled to the second means for transmitting and receiving signals on a first end and directly coupled to the wiring board on a second end opposite the first end” invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim 11 reciting “third means for transmitting and receiving signals in the millimeter wave length range; and third means for connection directly coupled to the third means for transmitting and receiving signals on a first end and directly coupled to the wiring board on a second end opposite the first end” invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure(s), material(s), or acts for performing the entire claimed function(s) and to clearly link the structure(s), material(s), or acts to the function(s). Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 reciting “a second flexible printed circuit directly coupled to the second antenna on a first end and directly coupled to the wiring board on a second end opposite the first end” is indefinite, since it’s unclear whether these second instances of “a first end” and “a second end” are related to those recited in claim 1. For purposes of examination, this clause will be interpreted as --a second flexible printed circuit directly coupled to the second antenna on a third end and directly coupled to the wiring board on a fourth end opposite the third end--. 
Claim 3 reciting “a third flexible printed circuit directly coupled to the third antenna on a first end and directly coupled to the wiring board on a second end opposite the first end” is indefinite, since it’s unclear whether these third instances of “a first end” and “a second end” are related to those recited in claims 1-2. For purposes of examination, this clause will be interpreted as --a third flexible printed circuit directly coupled to the third antenna on a fifth end and directly coupled to the wiring board on a sixth end opposite the fifth end--. 
Claims 10 and 11 are rejected for the same reason(s) given in claims 2 and 3, respectively. 
Claim 9 reciting two instances of “first means” are indefinite, since it’s unclear whether they are the same “means” or separate means (i.e., it’s NOT understood whether they are distinct elements). 
Claim 10 reciting two instances of “second means” are indefinite, since it’s unclear whether they are the same “means” or separate means (i.e., it’s NOT understood whether they are distinct elements).
Claim 11 reciting two instances of “third means” are indefinite, since it’s unclear whether they are the same “means” or separate means (i.e., it’s NOT understood whether they are distinct elements).
Claims 12-16 are rejected for depending on claim 9. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna module. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Cho” (US 2017/0358847) in view of “Jeong” (US 2020/0266521). 
Claim 1: Cho discloses an antenna module comprising: 
a wiring board 310 (Fig. 10); 
a transceiver 1929 (Fig. 15, ¶ [0220]) attached (inherently) to the wiring board (see also, ¶¶ [0047] and [0049], discussing connector 370 providing transmit/receive operation); 
a first antenna 232 (Fig. 10) configured to transmit and receive signals [0148]; and 
a first flexible printed circuit 332 [0044] directly coupled to the first antenna (using 342, ¶ [0070]) on a first end and directly coupled to the wiring board (using 370, ¶ [0049]) on a second end opposite the first end (see Fig. 10).
Cho fails to expressly teach the signals being in a millimeter wave length range. 
However, Cho teaches in ¶ [0148], “The first antenna 231 may support LB and H/MB bands, and the second antenna 232 may support an H/MB band.”
Jeong teaches in ¶ [0003], “After commercialization of 4th generation (4G) communication systems, in order to meet growing wireless data traffic demand, a communication system (e.g., 5th generation (5G), pre-5G communication system, or new radio (NR)) that transmits and/or receives signals using a frequency of a high frequency (e.g., millimeter wave (mmWave)) band (e.g., 3 gigahertz (GHz) to 300 GHz band) is being developed.”
Jeong further teaches in ¶ [0004], “Next-generation wireless communication technologies are currently developed to permit signal transmission/reception using frequencies in the range of 3 GHz to 100 GHz, overcome a high free space loss due to frequency characteristics, implement an efficient mounting structure for increasing an antenna gain, and realize a related new structure of an antenna module.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to configure Cho’s antenna to transmit and receive signals in a millimeter wave length range, in order to achieve high frequency operation and increased antenna gain using the antenna module in an electronic device (Cho, ¶ [0002]).  

Claim 5: Cho discloses the antenna module of claim 1, wherein the wiring board is rigid [0043].
Cho fails to expressly teach the wiring board being rectangular.
Jeong discloses a rectangular wiring board 590 (Figs. 5-6) and teaches in ¶ [0131], “According to various embodiments, the first feeder 511 and the second feeder 512 disposed on the first virtual line L1 and the second virtual line L2, respectively, may be affected by the same size (e.g., area) of the ground (e.g., a ground layer 5903 in FIG. 6) disposed in the rectangular PCB 590, thus exhibiting the substantially same radiation performance.”
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to modify Cho’s wiring board to be rectangular, since such a modification would have involved a mere change in the size of a component (for desired radiation performance). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 6: Cho discloses the antenna module of claim 1, further comprising routing 370 (Fig. 10) on the wiring board 310 coupling (inherently) the first flexible printed circuit 332 to the transceiver (see ¶ [0047] and ¶ [0049]).

Claim 7: Cho discloses the antenna module of claim 1, further comprising electromagnetic shielding 360 (Fig. 1, ¶ [0046]) on the first flexible printed circuit 332.

Claim 8: Cho discloses the antenna module of claim 1, wherein the antenna module is incorporated into a communications device (abstract: “electronic device”).

	Claims 9, 13, 14, 15 and 16 recite limitations that are encompassed by those recited in claims 1, 5, 6, 7 and 8, respectively. Hence, these claims are rejected for the same reasons given above. 

Allowable Subject Matter
Claims 2-4 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeong (US 2021/0344783), Figs. 3-4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845